       Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

VENITA MATTHEWS           *    CIVIL ACTION: 2:18-cv-06578
             PLAINTIFF    *
                          *    SECTION F (5)
VERSUS                    *
                          *    JUDGE: MARTIN L.C. FELDMAN
FLOYD STEVENSON,          *
MARLIN GUSMAN,            *    MAG: MICHAEL B. NORTH
WAL-MART STORES, INC. AND *
WAL-MART LOUISIANA, LLC   *    JURY TRIAL
               DEFENDANTS *
** **********************************************
                            ANSWER

        NOW INTO COURT, through undersigned counsel, come WALMART INC. f/k/a WAL-

MART STORES, INC. and WAL-MART LOUISIANA, LLC, who deny each and every

allegation of plaintiff’s Complaint, and who specifically aver as follows:

                                        FIRST DEFENSE

        Plaintiff’s Complaint for Damages fails to state a claim against defendants upon which relief

can be granted.

                                      SECOND DEFENSE

        Plaintiff has no right of action against Wal-Mart Stores, Inc. and/or Wal-Mart Louisiana,

LLC.

                                        THIRD DEFENSE

        And now, answering the severally numerated paragraphs of plaintiff’s Complaint, Wal-Mart

Stores, Inc. and Wal-Mart Louisiana, LLC, respectfully aver as follows:
     Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 2 of 8




                                               1.

       The allegations of Paragraph 1 of plaintiff’s Complaint are denied.

                                               2.

       The allegations of Paragraph 2 of plaintiff’s Complaint are denied.

                                               3.

       The allegations of Paragraph 3 of plaintiff’s Complaint are denied.

                                               4.

       The allegations of Paragraph 4 of plaintiff’s Complaint are denied.

                                               5.

       The allegations of Paragraph 5 of plaintiff’s Complaint are denied.

                                               6.

       The allegations of Paragraph 6 of plaintiff’s Complaint are denied.

                                               7.

       The allegations of Paragraph 7 of plaintiff’s Complaint are denied for lack of sufficient

knowledge to justify a belief therein.

                                               8.

       The allegations of Paragraph 8 of plaintiff’s Complaint are denied for lack of sufficient

knowledge to justify a belief therein.

                                               9.

       The allegations of Paragraph 9 of plaintiff’s Complaint are denied.

                                              10.

       The allegations of Paragraph 10 of plaintiff’s Complaint are denied.
     Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 3 of 8



                                              11.

       The allegations of Paragraph 11 of plaintiff’s Complaint are denied.

                                              12.

       The allegations of Paragraph 12 of plaintiff’s Complaint are admitted.

                                              13.

       The allegations of Paragraph 13 of plaintiff’s Complaint are denied.

                                              14.

       The allegations of Paragraph 14 of plaintiff’s Complaint are denied.

                                              15.

       The allegations of Paragraph 15 of plaintiff’s Complaint are denied.

                                              16.

       The allegations of Paragraph 16 of plaintiff’s Complaint are denied.

                                              17.

       The allegations of Paragraph 17 of plaintiff’s Complaint are denied.

                                              18.

       The allegations of Paragraph 18 of plaintiff’s Complaint are denied for lack of sufficient

knowledge to justify a belief therein.

                                              19.

       The allegations of Paragraph 19 of plaintiff’s Complaint are denied.

                                              20.

       The allegations of Paragraph 20 of plaintiff’s Complaint are denied.

                                              21.

       The allegations of Paragraph 21 of plaintiff’s Complaint are denied.
     Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 4 of 8



                                              22.

       The allegations of Paragraph 22 of plaintiff’s Complaint are denied.

                                              23.

       The allegations of Paragraph 23of plaintiff’s Complaint are denied.

                                              24.

       The allegations of Paragraph 24 of plaintiff’s Complaint are denied.

                                              25.

       The allegations of Paragraph 25 of plaintiff’s Complaint are denied.

                                              26.

       The allegations of Paragraph 26 of plaintiff’s Complaint are denied for lack of sufficient

knowledge to justify a belief therein.

                                              27.

       The allegations of Paragraph 27 of plaintiff’s Complaint are denied for lack of sufficient

knowledge to justify a belief therein.

                                              28.

       The allegations of Paragraph 28 of plaintiff’s Complaint are denied.

                                              29.

       The allegations of Paragraph 29 of plaintiff’s Complaint are denied.

                                              30.

       The allegations of Paragraph 30 of plaintiff’s Complaint are denied.

                                              31.

       The allegations of Paragraph 31 of plaintiff’s Complaint are denied.
     Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 5 of 8



                                              32.

      The allegations of Paragraph 32 of plaintiff’s Complaint are denied.

                                              33.

      The allegations of Paragraph 33 of plaintiff’s Complaint are denied.

                                              34.

      The allegations of Paragraph 34 of plaintiff’s Complaint are denied.

                                              35.

      The allegations of Paragraph 35 of plaintiff’s Complaint are denied.

                                              36.

      The allegations of Paragraph 36 of plaintiff’s Complaint are denied.

                                              37.

      The allegations of Paragraph 37 of plaintiff’s Complaint are denied.

                                              38.

      The allegations of Paragraph 38 of plaintiff’s Complaint are denied.

                                              39.

      The allegations of Paragraph 39 of plaintiff’s Complaint are denied.

                                              40.

      The allegations of Paragraph 40 of plaintiff’s Complaint are denied.

                                              41.

      The allegations of Paragraph 41 of plaintiff’s Complaint are denied and do not apply to the

Wal-Mart defendants.

                                              42.

      The allegations of Paragraph 42 of plaintiff’s Complaint are denied.
     Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 6 of 8



                                                43.

       The allegations of Paragraph 43 of plaintiff’s Complaint are denied and do not apply to the

Wal-Mart defendants.

                                                44.

       The allegations of Paragraph 44 of plaintiff’s Complaint are denied.

                                                45.

       The allegations of Paragraph 45 of plaintiff’s Complaint are denied.

       AND NOW, in further answer to plaintiff’s Complaint, defendants, Wal-Mart Stores, Inc.

and Wal-Mart Louisiana, LLC, aver as follows:

                                      FOURTH DEFENSE

       Defendants aver as an affirmative defense that plaintiff’s alleged injuries are not causally

related to her incident at the Wal-Mart Bullard store.

                                       FIFTH DEFENSE

       Defendants aver as an affirmative defense that plaintiff has failed to mitigate her damages.

                                       SIXTH DEFENSE

       Defendants aver as an affirmative defense the fault of any all third parties, known or

unknown, whose negligence shall be allocated according to the dictate of Louisiana Civil Code

articles 2323 and 2324.

                                     SEVENTH DEFENSE

       Defendants aver as an affirmative defense that plaintiff cannot sustain her burden of proof

against the Wal-Mart defendants on her claims of excessive force, battery, Louisiana Constitution

violations and any and all other accusations.
      Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 7 of 8



                                          EIGHTH DEFENSE

        Defendants aver as an affirmative defense that plaintiff’s alleged injuries are pre-existing and

are a manifestation and/or a continuation of her pre-existing conditions.

                                          NINTH DEFENSE

        Defendants assert as an affirmative defense that Wal-Mart and its employees are free from

any fault for this incident.

                                          TENTH DEFENSE

        Defendants assert as an affirmative defense the comparative fault or negligence of plaintiff,

VENITA MATTHEWS, whose negligence operates as a complete bar or her recovery or so shall

reduce her recovery to the degree or percentage of her fault, for the following non-exclusive

particulars to wit:

                a)      Causing an argument with other customers;

                b)      Attempting to injure a law enforcement officer;

                c)      The aggressor in an altercation; and

                d)      Any and all other acts of fault that will be more fully evidenced at the trial

                        of this matter.

                                     JURY TRIAL REQUEST

        Defendants are entitled to and request a trial by jury herein.

                                  RESERVATION OF RIGHTS

        To the extent permitted by law, defendants, Wal-Mart Stores, Inc. and Wal-Mart Louisiana,

LLC, reserve the right to supplement and amend its Answer and to assert additional affirmative

defenses as future discovery may warrant or require.
      Case 2:18-cv-06578-MLCF-MBN Document 12 Filed 10/15/18 Page 8 of 8



       WHEREFORE, premises considered, defendants, Walmart Inc. f/k/ Wal-Mart Stores, Inc.

and Wal-Mart Louisiana, LLC, pray as follows:

       1.      That this Answer be deemed sufficient and after all legal delays and due proceedings
               had, that there be judgment herein in favor of defendants, and against plaintiff,
               dismissing plaintiff’s suit at plaintiff’s cost;

       2.      For a trial by jury herein; and

       3.      For all general and equitable relief in the premises.

                                                 Respectfully submitted:


                                                 /S/ DONNA BRAMLETT WOOD
                                                 DONNA B. WOOD (#22692)
                                                 /S/ ISIDRO RENE DEROJAS
                                                 ISIDRO RENE DEROJAS (#18182)
                                                 /S/ CRISTINE M. BERGER
                                                 CHRISTINE M. BERGER (37236)
                                                 McCRANIE, SISTRUNK, ANZELMO,
                                                 HARDY, McDANIEL & WELCH
                                                 909 Poydras Street, Suite 1000
                                                 New Orleans, LA 70112
                                                 Telephone: (504) 831-0946
                                                 Facsimile: (800) 977-88210
                                                 dbw@mcsalaw.com
                                                 ird@mscalaw.com
                                                 cmb@mcsalaw.com
                                                 ATTORNEYS FOR DEFENDANTS

                                  CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 15th day of October, 2018, served a copy of the

foregoing pleading on counsel for all parties to this proceeding, by filing this pleading electronically

using the United States District Court for the Eastern District of Louisiana ECF system.

                               /s/ Donna Bramlett Wood
                               DONNA BRAMLETT WOOD
